DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale Robertson et al. U.S. Patent 10,334,951 B2 (Robertson).
Regarding claim 1, Robertson discloses a headrest device, comprising a support frame ([0061]), a headrest component (Element 130) and a reset member (Element 102), wherein the support frame is pivotally connected with the headrest component (Figure 2 and 3), and 5the reset member is connected with the headrest component and configured to drive the headrest component to rotate relative to the support frame ([0095]), the support frame is provided with a limiting convex block fixed to the support frame, and the limiting convex block is configured to stop a rotation of the headrest component when the headrest component moves to an initial limiting position ([0088]).  
Regarding claims 5 and 14, Robertson discloses the headrest device wherein the limiting convex block is further provided with a flexible layer and the flexible layer is in contact with the headrest component (Element 128, [0077]).  
Regarding claims 6 and 15, Robertson discloses the headrest device wherein the limiting convex block is fixed on the support frame, or the limiting convex block is inserted in and fixed to the support frame ([0088] Element 150). 
Regarding claim 10, Robertson discloses a chair, comprising a chair backrest and headrest device wherein the headrest device is fixed to the chair backrest by the support frame (Figure 1-6). 
Regarding claim 18, Robertson discloses the chair wherein the headrest device further comprises a driving 5component disposed on the support frame, and the driving component is connected with the headrest component and configured to drive the headrest component to rotate relative to the support frame ([0072]).

Allowable Subject Matter
Claims 2-4, 7-9, 11-13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636